Dewey, J.
The alleged fraudulent conduct on the part of Paddock, the original mortgagee, upon Darling, the mortgagor, cannot be set up by the present defendants as a defence to this action. The defendants hold their title wholly by a quitclaim deed from the mortgagor to C. A. Darling, and a similar deed from C. A. Darling to McArthur. Such quitclaim deeds do *527not pass any right of action which the mortgagor may have had against Paddock for false representations or deceit in the original bargain between them, nor furnish any ground for reducing the amount for which the conditional judgment is to be entered. If any claim exists, it must be in the name of Darling, the mortgagor, or for his benefit.
The case of Van Deusen v. Frink, 15 Pick. 449, was not like the present. It was a case where a creditor of the grantor sought to avail himself of a fraud practised upon his debtor in obtaining from him a release of an equity of redemption, and, having levied on the equity as still subsisting, was allowed to set aside the release for such fraud, in a bill to redeem the estate from the incumbrance of the mortgage, which was held by the party alleged to have practised the fraud.

Exceptions overruled